           Case 3:19-cv-07651-EMC Document 170 Filed 04/14/20 Page 1 of 2




 1                             UNITED STATES DISTRICT COURT
 2                        NORTHERN DISTRICT OF CALIFORNIA
 3
                                  SAN FRANCISCO DIVISION
 4
     INTEL CORPORATION, APPLE INC.,
 5
                                Plaintiffs,   Case No. 3:19-cv-07651-EMC
 6
          v.
 7                                            [PROPOSED] ORDER GRANTING
     FORTRESS INVESTMENT GROUP LLC,           PLAINTIFFS’ UNOPPOSED
 8   FORTRESS CREDIT CO. LLC, UNILOC 2017     ADMINISTRATIVE MOTION FOR
     LLC, UNILOC USA, INC., UNILOC            LEAVE TO FILE RESPONSE TO
 9   LUXEMBOURG S.A.R.L., VLSI                STATEMENT OF INTEREST OF THE
10   TECHNOLOGY LLC, INVT SPE LLC,            UNITED STATES
     INVENTERGY GLOBAL, INC., DSS
11   TECHNOLOGY MANAGEMENT, INC., IXI
     IP, LLC, and SEVEN NETWORKS, LLC,        Hon. Edward M. Chen
12
                                Defendants.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               [PROPOSED] ORDER GRANTING PLAINTIFFS’
      Case No. 3:19-cv-07651
                                                 ADMINISTRATIVE M OTION
              Case 3:19-cv-07651-EMC Document 170 Filed 04/14/20 Page 2 of 2




 1          Having considered the parties’ submissions, the record, and the applicable law, the Court
 2   GRANTS Plaintiffs’ unopposed administrative motion for leave to file a response to the
 3
     Statement of Interest filed by the United States.
 4
            IT IS SO ORDERED.
 5

 6
            DATED: _________________
                   April 14, 2020                        __________________________
 7

 8                                                       EDWARD M. CHEN
                                                         UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                            [PROPOSED] ORDER GRANTING PLAINTIFFS’
       Case No. 3:19-cv-07651                        1
                                                              ADMINISTRATIVE M OTION
